Lack of Unity - Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	Claims 1-10 have been amended via the preliminary amendment filed 04/29/2020.
	Claims 11 and 12 have been canceled via the preliminary amendment filed 04/29/2020.
	New claims 13-22 have been added via the preliminary amendment filed 04/29/2020.
	Claims 1-10 and 13-22 are pending. 
2)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
3)	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
4)	Restriction is required under 35 U.S.C § 121 and 372.
	The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Claims 1-6, 8, 9, 14, 15 and 19-22, drawn to a modified BoNT/A L-chain protease comprising an amino acid sequence at least 70% identical to SEQ ID NO: 1 and having one or more of the amino acid residue change as recited.
Claims 7, 13 and 16, drawn to a nucleic acid sequence encoding the protease of claim 1.
Claim 10, drawn to a method of cleaving hSNAP-23 comprising contacting hSNAP-23 with the protease of claim 1.
Claims 17 and 18, drawn to a method of cleaving hSNAP-23 comprising contacting hSNAP-23 with the nucleic acid of claim 7.
	With the election of one of the invention groups set forth supra, Applicants must further elect, via the identification of one specific amino acid change at one of the recited positions of SEQ ID NO: 1 or one single combination thereof, for example, SEQ ID NO: 1 having asparagine at residue position 148, or SEQ ID NO: 1 having asparagine at residue position 148 and alanine at residue position 29. Applicants are advised that examination will be restricted to only the elected protease invention as it relates to one of inventions I to IV set forth supra and this should not be construed as a species election.
5)	Inventions I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The first claimed product, claimed for example in claim 1, is drawn to a modified botulinum neurotoxin A L-chain protease having an amino acid sequence having at least 70% sequence identity to SEQ ID NO: 1 and having one or more amino acid substitutions as claimed therein. However, such a product was already known in the art as disclosed by US 20130273590 A1, which taught the amino acid sequence of SEQ ID NO: 6 having at least 70% sequence identity to Applicants’ SEQ ID NO: 1 and having threonine at the residue position 308. See the sequence alignment below with the substituting threonine residue underlined therein: 
US-13-926-660-6
Sequence 6, Application US 13926660
US 20130273590
GENERAL INFORMATION
APPLICANT: Oyler, George A
APPLICANT: Shoemaker, Charles B
APPLICANT: Kuo, Chuehling
TITLE OF INVENTION: Methods For The Delivery Of Toxins Or Enzymatically Active
Portions Thereof
CURRENT APPLICATION NUMBER: US 13/926,660
CURRENT FILING DATE: 2013-06-25
PRIOR APPLICATION NUMBER: 61/145,820
PRIOR FILING DATE: 2009-01-20
NUMBER OF SEQ ID NOS: 22

LENGTH: 444
TYPE: PRT
ORGANISM: Clostridium botulinum
US-13-926-660-6

Query Match 80.7%; Score 1856; DB 77; Length 444; Best Local Similarity 81.3%;  
Matches 356; Conservative 26; Mismatches 52; Indels 4; Gaps 1.

Qy          1 MPFVNKQFNYKDPVNGVDIAYIKIPNAGQMQPVKAFKIHNKIWVIPERDTFTNPEEGDLN 60
              |||||| |||:|| |||||||||||||||||||||||||  :||||||||||||||||||
Db          1 MPFVNKPFNYRDPGNGVDIAYIKIPNAGQMQPVKAFKIHEGVWVIPERDTFTNPEEGDLN 60

Qy         61 PPPEAKQVPVSYYDSTYLSTDNEKDNYLKGVTKLFERIYSTDLGRMLLTSIVRGIPFWGG 120
              ||||||||||||||||||||||||||||||| |||:||||| ||||||: ||:|||||||
Db         61 PPPEAKQVPVSYYDSTYLSTDNEKDNYLKGVIKLFDRIYSTGLGRMLLSFIVKGIPFWGG 120

Qy        121 STIDTELKVIDTNCINVIQPDGSYRSEELNLVIIGPSADIIQFECKSFGHEVLNLTRNGY 180
              ||||||||||||||||||:| |||||||||||| ||||||||||||||||:| |||||||
Db        121 STIDTELKVIDTNCINVIEPGGSYRSEELNLVITGPSADIIQFECKSFGHDVFNLTRNGY 180

Qy        181 GSTQYIRFSPDFTFGFEESLEVDTNPLLGAGKFATDPAVTLAHELIHAGHRLYGIAINPN 240
              ||||||||||||||||||||||||||||||| |||||||||||||||| |||||||||||
Db        181 GSTQYIRFSPDFTFGFEESLEVDTNPLLGAGTFATDPAVTLAHELIHAAHRLYGIAINPN 240

Qy        241 RVFKVNTNAYYEMSGLEVSFEELRTFGGHDAKFIDSLQENEFRLYYYNKFKDIASTLNKA 300
              || || ||||||||||||||||||||||:|  ||||| : :|    |:  ::||  ||:|
Db        241 RVLKVKTNAYYEMSGLEVSFEELRTFGGNDTNFIDSLWQKKFSRDAYDNLQNIARILNEA 300

Qy        301 KSIVGTTASLQYMKNVFKEKYLLSEDTSGKFSVDKLKFDKLYKMLTEIYTEDNFVKFFKV 360
              |:|||||  ||||||:|  || |||| ||| ||:|  | : |::||  :||  ||  |||
Db        301 KTIVGTTTPLQYMKNIFIRKYFLSEDASGKISVNKAAFKEFYRVLTRGFTELEFVNPFKV 360

Qy        361 LNRKTYLNFDKAVFKINIVPKVNYTIYDGFNLRNTNLAANFNGQNTEINNMNFTKLKNFT 420
              :|||||||||||||:|||||  |||| :||||      || ||||||||: |||:|||||
Db        361 INRKTYLNFDKAVFRINIVPDENYTINEGFNLE----GANSNGQNTEINSRNFTRLKNFT 416

Qy        421 GLFEFYKLLCVRGIITSK 438
              |||||||||||||||  |
Db        417 GLFEFYKLLCVRGIIPFK 434

Therefore, the special technical feature is not a unifying not a unifying feature. Technically, the absence of special technical feature permits the separation of method of using the product or method of making the product from the product itself. Furthermore, the products of inventions I and II do not share significant structure since a protease polypeptide is a single chain molecule which comprises amino acid residues, whereas a nucleic acid comprises purine and pyrimidine units.  The special technical feature of inventions III-IV are the different methods delineated above, which do not share significant product(s) used.  
Notice of Possible Rejoinder
6)	The Office has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
7)	Applicants are advised that the reply to this requirement to be complete must include lection of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicants must indicate which of these claims are readable on the elected invention.
Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicants must provide reasons in support thereof.  Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicants, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103 of the other invention.

Correspondence
8)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
10)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        		


November, 2021